                        Case 8-19-71361-ast                          Doc 25      Filed 10/31/19        Entered 10/31/19 14:56:07


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 -----------------------------------------------------X                                                         CHAPTER 13
 IN RE:                                                                                                         CASE NO.: 8-19-71361
 Anna Seide
                      DEBTOR(S).
 -----------------------------------------------------X

                                                                          CHAPTER 13 PLAN                                                 Revised 12/19/17

                           Check this box if this is an amended plan. List below the sections of the plan which have been changed:
                            Section 2.1 - Payments
                            Section 3.2 - Cure Payments


PART 1: NOTICES

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
option is appropriate in your circumstance or that it is permissible in your judicial district. Plans that do not comply with the local rules for the
Eastern District of New York may not be confirmable. If you do not have an attorney, you may wish to consult one.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan carefully a
nd discuss it with your attorney. If you do not have an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any
 provision of this plan, you or your attorney must file an objection to confirmation at least 7 days before the date set for the hearing on confirmation;
unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

1.1: The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan includes
each of the following items. If an item is checked as “Not Included” or if both or neither boxes are checked, the provision will
be ineffective if set out later in the plan.
 a.       A limit on the amount of a secured claim, set out in Section 3.4, which may result in      Included                Not Included
          a partial payment or no payment at all to the secured creditor
 b.       Avoidance of a judicial lien or nonpossessory, non-purchase-money security interest,  Included                     Not Included
          set out in Section 3.6
 c.       Nonstandard provisions, set out in Part 9                                                  Included                Not Included

1.2: The following matters are for informational purposes.

 a.          The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal                    Included            Not Included
             residence, set out in Section 3.3

 b.          Unsecured Creditors, set out in Part 5, will receive 100% distribution of their timely                Included            Not Included
             filed claim

PART 2: PLAN PAYMENTS AND LENGTH OF PLAN

2.1: The post-petition earnings of the debtor(s) are submitted to the supervision and control of the Trustee and the Debtor(s) shall pay to the
Trustee for a period of 60 months as follows:

$ 2,435.00 per month commencing                             03/19    through and including   07/19   for a period of   5 months.
$ 1,760.00 per month commencing                             08/19    through and including   09/19   for a period of   2 months.
$ 2,050.00 per month commencing                             10/19    through and including   10/19   for a period of   1 months.
$ 2,090.00 per month commencing                             11/19    through and including   02/24   for a period of   52 months.
Insert additional lines if needed.

              Continued on attached separate page(s).


2.2:         Income tax refunds.

If general unsecured creditors are paid less than 100%, in addition to the regular monthly payments, during the pendency of this case, the Debtor(s)
will provide the Trustee with signed copies of filed federal and state tax returns for each year commencing with the tax year     , no later than April


APPENDIX D                                                                         Chapter 13 Plan                                            Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                        Case 8-19-71361-ast                            Doc 25       Filed 10/31/19           Entered 10/31/19 14:56:07


 Debtor                Anna Seide                                                                          Case number      8-19-71361

 15th of the year following the tax period. Indicated tax refunds are to be paid to the Trustee upon receipt, however, no later than June 15th of the
year in which the tax returns are filed.


2.3:     Additional payments.
    Check one.
                None. If “None” is checked, the rest of § 2.3 need not be completed.
                Debtor(s) will make additional payment(s) to the Trustee from other sources, as specified below. Describe the source, estimated
                 amount, and date of each anticipated payment.

PART 3: TREATMENT OF SECURED CLAIMS

3.1.:        Maintenance of payments (including the debtor(s)’s principal residence).

             Check one.
                    None. If “None” is checked, the rest of § 3.1 need not be completed.
                    Debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                     required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed
                     directly by the debtor(s).
 Name of Creditor                         Last 4 Digits of Account            Principal Residence (check   Description of Collateral    Current Installment
                                          Number                              box)                                                      Payment (Including escrow)
 Seterus, Inc.                            6024                                                            66 Ard Street Bay            $2,624.20
                                                                                                           Shore, NY 11706
                                                                                                           Suffolk County
              Continued on attached separate page(s).

3.2          Cure of default (including the debtor(s)’s principal residence).

             Check one.
                    None. If “None” is checked, the rest of § 3.2 need not be completed.
                    Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate
                     stated below. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under
                     Bankruptcy Rule 3002(c) control over any contrary amounts listed below. In the absence of a contrary timely filed proof of
                     claim, the amounts listed below are controlling.

 Name of Creditor                  Last 4 Digits of Acct             Principal Residence    Description of           Amount Arrearage       Interest Rate
                                   No.                               (check box)            Collateral
 Seterus, Inc.                     6024                                                    66 Ard Street Bay                  $92,761.53 0.00%
                                                                                            Shore, NY 11706
                                                                                            Suffolk County
 Name of Creditor                  Last 4 Digits of Acct             Principal Residence    Description of           Amount Arrearage       Interest Rate
                                   No.                               (check box)            Collateral
 Seterus, Inc. (Post               6024                                                    66 Ard Street Bay                  $15,659.11 0.00%
 Petition)                                                                                  Shore, NY 11706
                                                                                            Suffolk County

              Continued on attached separate page(s).

3.3:         Modification of a mortgage secured by the debtor(s)’s principal residence.
             Check one


                        The debtor(s) is not seeking to modify a mortgage secured by the debtor’s principal residence.
                        The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal residence.


                         Complete paragraph below.
                        If applicable, the debtor(s) will be requesting loss mitigation pursuant to General Order #582.

The mortgage due to            (creditor name) on the property known as          under account number ending            (last four digits of account
number) is in default. All arrears, including all past due payments, late charges, escrow deficiency, legal fees and other expenses due to the
mortgagee totaling $         , may be capitalized pursuant to a loan modification. The new principal balance, including capitalized arrears will be

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                        Case 8-19-71361-ast                          Doc 25        Filed 10/31/19        Entered 10/31/19 14:56:07


 Debtor                Anna Seide                                                                      Case number     8-19-71361

$        , and will be paid at       % interest amortized over        years with an estimated monthly payment of $            including interest and
escrow of $         . The estimated monthly payment shall be paid directly to the trustee while loss mitigation is pending and until such time as the
debtor(s) has commenced payment under a trial loan modification. Contemporaneous with the commencement of a trial loan modification, the
debtor(s) will amend the Chapter 13 Plan and Schedule J to reflect the terms of the trial agreement, including the direct payment to the secured
creditor going forward by the debtor(s).

3.4:         Request for valuation of security, payment of fully secured claims, and modification of under-secured claims.
             Check one.

                         None. If “None” is checked, the rest of § 3.4 need not be completed.
                          The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan is checked.

                         The debtor(s) shall file a motion to determine the value of the secured claims listed below. Such claim shall be paid pursuant to
                          order of the court upon determination of such motion.

 Name of Creditor             Last 4 Digits of             Description of        Value of Collateral Total Amount of   Estimated Amount     Estimated Amount
                              Acct No.                     Collateral                                Claim             of Creditor's        of Creditor's
                                                                                                                       Secured Claim        Unsecured Claim

 -NONE-

              Continued on attached separate page(s).

3.5:         Secured claims on personal property excluded from 11 U.S.C. §506.

             Check one.
                    None. If “None” is checked, the rest of § 3.5 need not be completed.
                    The claims listed below were either:

                                Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                                 acquired for the personal use of the debtor(s); or
                                incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid pursuant to §3.1 and/or §3.2. (The claims must be referenced in those sections as well.) Unless
                          otherwise ordered by the court, the claim amount stated on a proof of claim filed before the filing deadline under Bankruptcy
                          Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the
                          amounts stated below are controlling.

 Name of Creditor           Last 4 Digits of Acct No.                       Collateral                  Amount of Claim           Interest Rate
 -NONE-
          Continued on attached separate page(s).

3.6:         Lien avoidance.

             Check one.
                    None. If “None” is checked, the rest of § 3.6 need not be completed.
                     The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan is checked.

                         The debtor(s) shall file a motion to avoid the following judicial liens or nonpossessory, non-purchase money security interests as
                          the claims listed below impair exemptions to which the debtor(s) are entitled under 11 U.S.C. §522(b) or applicable state law.
                          See 11 U.S.C. §522(f) and Bankruptcy Rule 4003(d). Such claim shall be paid pursuant to order of the court upon determination
                          of such motion.

 Name of Creditor             Attorney for                 Lien Identificaiton   Description of     Estimated Amount   Interest Rate of    Estimated Amount
                              Creditor                                           Collateral         of Secured Claim   Secured Portion, if of Unsecured
                                                                                                                       any                 Claim
 -NONE-


              Continued on attached separate page(s).

3.7:         Surrender of collateral.


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                        Case 8-19-71361-ast                          Doc 25         Filed 10/31/19     Entered 10/31/19 14:56:07


 Debtor                Anna Seide                                                                    Case number       8-19-71361

             Check one.
                    None. If “None” is checked, the rest of § 3.7 need not be completed.
                    The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                     that upon confirmation of this plan the stay under 11 U.S.C. §362(a) be terminated as to the collateral only and that the stay
                     under 11 U.S.C. §1301 be terminated. Any timely filed allowed unsecured claim resulting from the disposition of the collateral
                     will be treated in Part 5 below.

 Name of Creditor                                                Last 4 Digits of Acct No.             Description of Collateral
 -NONE-

              Continued on attached separate page(s).

PART 4: TREATMENT OF FEES AND PRIORITY CLAIMS

4.1:         General.

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in §4.5, will be paid in full without
post-petition interest.

4.2:         Trustee’s fees.

Trustee’s fees are governed by statute and may change during the course of the case.

4.3:         Attorney’s fees.

The balance of the fees owed to the attorney for the debtor(s) is $2,500.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                    None. If “None” is checked, the rest of § 4.4 need not be completed.
                    The debtor(s) intend to pay the following priority claims through the plan:

                                       Name of Creditor                                                       Estimated Claim Amount
 -NONE-

              Continued on attached separate page(s).

4.5          Domestic support obligations.

             Check one.
                    None. If “None” is checked, the rest of § 4.5 need not be completed.
                    The debtor(s) has a domestic support obligation and is current with this obligation. Complete table below; do not fill in arrears
                     amount.
                    The debtor(s) has a domestic support obligation that is not current and will be paying arrears through the Plan. Complete table
                     below.

 Name of Recipient                        Date of Order                      Name of Court           Monthly DSO Payment           Amount of Arrears to be
                                                                                                                                   Paid through Plan, If Any
 -NONE-

PART 5: TREATMENT OF NONPRIORITY UNSECURED CLAIMS

Allowed nonpriority unsecured claims will be paid pro rata:

               Not less than the sum of $
               Not less than 100.00 % of the total amount of these claims.
               From the funds remaining after disbursement have been made to all other creditors provided for in this plan.




If more than one option is checked, the option providing the largest payment will be effective.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                        Case 8-19-71361-ast                          Doc 25     Filed 10/31/19        Entered 10/31/19 14:56:07


 Debtor                Anna Seide                                                                   Case number    8-19-71361

PART 6: EXECUTORY CONTRACTS AND UNEXPIRED LEASES

6.1: The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
unexpired leases are rejected.

Check one.

                         None. If “None” is checked, the rest of § 6.1 need not be completed.
                         Assumed items. Current installment payments will be paid directly by the debtor(s) as specified below, subject to any contrary
                          court order or rule. Arrearage payments will be disbursed by the trustee.

 Name of Creditor              Description of Leased                  Current Installment         Amount of Arrearage to be Paid by Trustee
                               Property or Executory                  Payment by Debtor
                               Contract
 -NONE-

Insert additional contracts or leases as needed.

PART 7: VESTING OF PROPERTY OF THE ESTATE

Unless otherwise provided in the Order of Confirmation, property of the estate will vest in the debtor(s) upon completion of the plan.

PART 8: POST-PETITION OBLIGATIONS

8.1:         Post-petition mortgage payments, vehicle payments, real estate taxes, and domestic support obligations are to be made directly by the
             debtor(s) unless otherwise provided for in the plan

8.2:         Throughout the term of this Plan, the debtor(s) will not incur post-petition debt over $2,500.00 without written consent of the Trustee or by
             order of the Court.

PART 9: NONSTANDARD PLAN PROVISIONS

9.1:         Check “None” or list nonstandard plan provisions.

                         None. If “None” is checked, the rest of Part 9.1 need not be completed.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the form plan or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in §1.1(c).




PART 10: CERTIFICATION AND SIGNATURE(S):

10.1:        I/we do hereby certify that this plan does not contain any nonstandard provisions other than those set out in the final paragraph.

 X      /s/ Anna Seide                                                              X
        Anna Seide                                                                      Signature of Debtor 2
        Signature of Debtor 1

        Dated:                October 30, 2019                                          Dated:

 X      /s/ Cooper J Macco
        Cooper J Macco
        Signature of Attorney for Debtor(s)

        Dated:       October 30, 2019




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
